Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.

Response to Amendment
The amendments to the claims were received and have been entered. 
Claims 1-2, 13 and 18 have been amended. Claims 3, 12 and 15 have been canceled. Claims 1-2, 4-11, 13-14 and 16-21 remain present. 
The rejection of claim 18 under 35 USC 112(b) are withdrawn in view of the amendments. The claim amendments overcome the current prior art rejection(s).
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-11, 13-14 and 16-21 are allowed over the prior art of record. 
Current invention teaches “an organic light-emitting diode display substrate” including claimed limitations “wherein a gate electrode of the photosensitive thin film transistor and a first light-shielding pattern of the driving thin film transistor are disposed at a same layer and made of a same material, and the first light-shielding pattern is between an active layer of the driving thin film transistor and the base substrate, and 
Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 13, 2021